DETAILED ACTION
Claims 1 – 23 and 25 have been presented for examination. 
This office action is in response to submission of the application on 10/19/2018.
Examiner notes that there is no claim 24 presented in the claims as originally filed on 10/19/2018.  Therefore it was not examined and no related status will be provided.
The prior art reference Chien et al. (US 2012/0158368) is included in the IDS.  The prior art reference Stowe et al. (US 8472104) is cited in the disclosure of the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The attempt to incorporate subject matter into this application by reference to the non-patent literature “’CODE V’ Introductory User's Guide by Optical Research Associates, Pasadena, California, copyright May 2008, 284 pages” is ineffective because it appears to be relied upon to provide written description support for the feature “CODE V” recited in claim 2 and 16 (see Claim Rejections - 35 USC § 112).  More specifically, the incorporation by reference of material to meet the requirements of 112(a) written description is permitted only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication (see 37 CFR 1.57(d)(1)).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the recited “CODE V” refers to a software tool which encompasses all version numbers (including those created after the filing date of the instant application), and Applicant did not have possession of software versions not yet created/released.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 – 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 4 – 5 and 17, they recite “targeted Cpk” which appears to be an acronym that is not further defined.  Examiner notes that the disclosure does not go into any further detail about the meaning of this quantity.  The term appears to refer to a process capability index, and the Cpk value appears to be the allowable shift in the mean in terms of the number of sigma.  This is the interpretation used for the prior art search.  Examiner suggests reciting the full name of this quantity, and providing some further recitation and/or disclosure to particularly point out and distinctly claim the quantity with respect to the range values of claim 5.

Claim Interpretation
The claims are given their broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 1, the feature “projection optics system of a printing system Laser Imaging Module (LIM)” is not limited to any specific configuration of optics or laser sources (i.e. such as the Laser Imaging Module which was put on sale by Applicant, and which appears to operate in a different manner from a Raster Output Scanner (ROS)).  Examiner notes that there are also projection optics associated with an ROS, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 and 15 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10394043 (henceforth ‘043) in view of Chien et al. (US 2012/0158368) (henceforth “Chien (368)”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 20 of the instant application are obvious over claim 1 of ‘043 in view of Chien (368).  ‘043 and Chien (368) are analogous art since they solve the same problem of simulating and adjusting optical elements of a laser image module, and since they are in the same field of laser printing design.

Claim 1 is obvious over claim 1 in ‘043 in view of Chien (368).  
(see claim 1 of Chien (368)).  It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined claim 1 in ‘043 with the specific manner of selecting input parameters disclosed by Chien (368).  One of ordinary skill in the art would have been motivated to make this modification in order to minimize the number of adjustments in a compensation strategy (see Chien (368) Paragraph 2-3).

Claims 2 - 3 and 5 – 10 are obvious over claims 2 – 7 and 9 - 10 in ‘043, respectively, in view of Chien (368).  The features of claims 2 – 3 and 5 – 10 are taught by claims 2 – 7 and 9 - 10 in ‘043, respectively.

Claim 4 is obvious over claim 1 in ‘043 in view of Chien (368).
Claim 4 in '043 does not claim wherein the alignment sequence minimizes the number of optical elements needed to be adjusted to achieve a targeted Cpk of the output parameters above a certain minimum value.  However Chien (368) teaches wherein the alignment sequence minimizes the number of optical elements needed to be adjusted to achieve a targeted Cpk of the output parameters above a certain minimum value (see claim 4 of Chien (368))  It would have been obvious for one of (see Chien (368) Paragraph 2-3).

Claim 15 is obvious over claim 11 in ‘043 in view of Chien (368).  
Claim 11 in '043 does not claim wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM.  However Chien (368) teaches wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM (see claim 1 of Chien (368)).  It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined claim 1 in ‘043 with the specific manner of selecting input parameters disclosed by Chien (368).  One of ordinary skill in the art would have been motivated to make this modification in order to minimize the number of adjustments in a compensation strategy (see Chien (368) Paragraph 2-3).

Claims 16 and 18 – 22 are obvious over claims 12 – 15 and 17 - 18 in ‘043, respectively, in view of Chien (368).  The features of claims 16 and 18 – 22 are taught by claims 12 – 15 and 17 - 18 in ‘043, respectively.


Claim 11 in '043 does not claim wherein the alignment sequence minimizes the number of optical elements needed to be adjusted to achieve a targeted Cpk of the output parameters above a certain minimum value.  However Chien (368) teaches wherein the alignment sequence minimizes the number of optical elements needed to be adjusted to achieve a targeted Cpk of the output parameters above a certain minimum value (see claim 17 of Chien (368))  It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined claim 11 in ‘043 with the alignment sequence minimization disclosed by Chien (368).  One of ordinary skill in the art would have been motivated to make this modification in order to minimize the number of adjustments in a compensation strategy (see Chien (368) Paragraph 2-3).

Instant claim 15 recites the same steps as claim 1, with the exception that they are embodied on a computer readable program product.  Therefore the detailed mapping below is substantially applicable to instant claim 15.

Instant claim 1
‘043 Claim 1
Comments
A method of adjusting a plurality of positional adjustors to adjust positions of a plurality of optical elements associated with the projection optics system of a printing system Laser Imaging Module (LIM) associated with an imaging surface, comprising:



a) creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM;
a) creating a computer model of the printing system ROS, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the total number of optical elements associated with the printing system ROS effecting the performance of the plurality of light beams sequentially passing through the total number of optical elements, and a plurality of output parameters associated with the performance of the plurality of light beams sequentially passing through the total number of optical elements associated with the printing system ROS;

‘043 more specific, and as discussed in preamble

b) performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter;

Same
c) performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to optimize the plurality of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM; and

c) performing a Monte Carlo simulation of the printing system ROS using the computer model, the simulation determining the minimum number of the plurality of the positional adjusters and generating an associated alignment sequence of the minimum number of the plurality of positional adjusters required to adjust a plurality of positions associated with the respective minimum number of optical elements to achieve a targeted Cpk (process capability index) of the output parameters above a predetermined value, wherein the minimum number of optical elements is less than the total number of optical elements associated with the printing system ROS and the minimum number of the plurality of positional adjusters is equivalent to the minimum number of optical elements; and
Only instant claim has the bolded section.  However 2012/0158368 teaches this.
d) aligning the optical elements according to the alignment sequence to optimize the plurality of output parameters associated with the 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 10 and 15 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2012/0158368) (henceforth “Chien (368)”).  

With regard to claim 1, Chien (368) teaches a method of adjusting a plurality of positional adjustors to adjust positions of a plurality of optical elements associated with the projection optics system of a printing system Laser Imaging Module (LIM) associated with an imaging surface, comprising: (Chien (368) Paragraph 1 “The present disclosure is directed to a printing system ROS to form images on a photoreceptor surface”, and Paragraph 28 “The details of FIG. 2 are intended to illustrate one embodiment of a multiple-beam laser scanner system which incorporates concepts of the present application”, and Paragraph 25 “the lasers discharge areas on the image bearing surface 425 to create the desired printing, particularly after these areas are developed by their respective development units 416C, 416M, 416Y, 416K”) (see Claim Interpretation)
creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the printing system LIM; performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter; performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to optimize the plurality of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM; and aligning the optical elements according to the alignment sequence to optimize the plurality of output parameters associated with the projection optics system of the printing system LIM (Chien (368) Claim 1, and Table 5 shows top contributors to swath magnification, and Paragraph 20 cost could be a constraint) 

With regard to claim 15, teaches a computer readable program product, storing instructions that when executed by a computer, causes the computer to execute the  (Chien (368) Claim 12 a computer readable program product, and Paragraph 1 “The present disclosure is directed to a printing system ROS to form images on a photoreceptor surface”, and Paragraph 28 “The details of FIG. 2 are intended to illustrate one embodiment of a multiple-beam laser scanner system which incorporates concepts of the present application”, and Paragraph 25 “the lasers discharge areas on the image bearing surface 425 to create the desired printing, particularly after these areas are developed by their respective development units 416C, 416M, 416Y, 416K”) (see Claim Interpretation)
creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of the optical elements, and a plurality of output parameters associated with the performance of a beam associated with the projection optics system; performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter; performing a Monte Carlo simulation of the printing system LIM using the computer model to determine an alignment sequence of optical elements associated with selected input parameters to optimize the plurality of output parameters associated with the performance of the printing system LIM, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the projection optics system; and aligning the (Chien (368) Claim 15 and Claim 1, and Table 5 shows top contributors to swath magnification, and Paragraph 20 cost could be a constraint) )

With regard to claim 2 and 16, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein step a) creates a computer model of the printing system LIM using CODE V (Chien (368) Claim 2 and 13 and Paragraph 14)

With regard to claim 3, Chien (368) teaches all the elements of the parent claim 1, and further teaches: wherein the optical elements include 5 to 20 optical elements, wherein each optical element within plurality of the optical elements has six positional degrees of freedom (Chien (368) Claim 3)

With regard to claim 4 and 17, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the alignment sequence minimizes the number of optical elements needed to be adjusted to achieve a targeted Cpk of the output parameters above a certain minimum value (Chien (368) Claim 4 and 14 and Paragraph 14)

claim 5, Chien (368) teaches all the elements of the parent claim 4, and further teaches: wherein the targeted Cpk is in the range of 1 to 5 (Chien (368) Claim 5 and Paragraph 14).

With regard to claim 6 and 18, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the optical elements include one or more of, a collimator, one or more lenses, one or more mirrors, a spatial light modulator, a reverse total internal reflection prism and exit window (Chien (368) Claim 6 and 15)

With regard to claim 7 and 19, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the optical elements are configured such that a light propagates through six (6) lenses and two (2) mirrors before the light impinges on the imaging surface as a substantially one-dimensional scan line (Chien (368) Claim 6 and 16 when light passes through a total of seven lenses and six mirrors, it is inherent that light passes through six lenses and two mirrors (i.e. any six of the seven lenses and any two of the six mirrors), and Figure 2 and Paragraph 26-27 a single beam is scanned from side to side (substantially one-dimensional scan line) before impinging on a surface (imaging surface) “Rotation of the polygon mirror causes the beams 14 to be scanned through a range of angles and positions, including side scan positions 34 and 36 and center position 50 .. The beams 14 are scanned in scan direction 52, which is the ‘fast scan’ direction … The rotational axis of polygon mirror 30 is orthogonal to the plane in which light beams 14 travel”)

claim 8 and 20, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the output parameters include one or more of bow, skew, cross-process nonlinearity, cross process magnification, cross-process boresight, and spot diameter, associated with the printing system LIM (Chien (368) Claim 8 and 17)

With regard to claim 9 and 21, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the printing system LIM includes one adjustor per output parameter (Chien (368) Claim 10 and 19)

With regard to claim 10 and 22, Chien (368) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the input parameters include 
one or more positional degrees of freedom associated with each optical element and one or more constructional tolerances associated with each optical element (Chien (368) Claim 11 and 20)

Claim Rejections - 35 USC 3§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 - 12, 14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (368) in view of Stowe et al. (US 8472104) (henceforth “Stowe (104)”).  Chien (368) and Stowe (104) are analogous art since they solve the same problem of simulating and adjusting optical elements of a laser image module, and since they are in the same field of laser printing design.

With regard to claim 11, Chien (368) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the LIM comprises 3 to 30 image beam paths, wherein each image beam path is associated with a projection optical system.

However Stowe (104) teaches: 
wherein the LIM comprises 3 to 30 image beam paths, wherein each image beam path is associated with a projection optical system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image1.png
    350
    374
    media_image1.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line)”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computer modeling and analyzing/aligning steps disclosed by Chien (368) with the specific details of the imaging system comprising the image beam paths disclosed by Stowe (104) to yield a computer model and related analyzing/aligning steps of the claimed imaging system.  One of (Stowe (104) Col. 1 - 2).

With regard to claim 12, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 11, and further teaches: wherein the 3 to 30 image beam paths share at least one optical element of a process-direction optical subsystem (Stowe (104) Col 6 a process direction optical subsystem is used for multiple imaging systems situated side by side, where the systems can have some components which are dedicated “means for anamorphically concentrating the modulated light portions along the process direction and anamorphically projecting with magnification the light field along the cross-process direction such that the concentrated modulated light portions form an elongated scan line image.  Under this arrangement, multiple imaging systems can be situated side by side to form a substantially collinear "macro" single long scan line image scalable to lengths well over twenty inches … In a specific embodiment, the spatial light modulator of each system is a DMD device, and the anamorphic optical system is positioned in the folded arrangement described above”, and Col 21 and Figure 15 individual scan line segments share process-direction optical subsystem 137M “using a cross-process optical subsystem 133M and a process-direction optical subsystem 137M in accordance with the technique described above with reference to FIGS. 4(A) and 4(8).” 
    PNG
    media_image2.png
    411
    581
    media_image2.png
    Greyscale
)

With regard to claim 14 and 25, Chien (368) teaches all the elements of the parent claim 1 and 15, and does not appear to explicitly disclose: wherein the LIM comprises at least fifteen (15) image beam paths, wherein each image beam path comprises a projection optical system.

However Stowe (104) teaches:
wherein the LIM comprises at least fifteen (15) image beam paths, wherein each image beam path comprises a projection optical system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image1.png
    350
    374
    media_image1.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line), and Figure 11 and Col 17 additional beam paths beyond the three or four explicitly shown could be added as desired (at least fifteen image beam paths) “stacking the sub-systems in the manner shown in FIG. 11, an economical assembly can be produced that can produce a scan line of essentially any width” 
    PNG
    media_image3.png
    508
    773
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computer modeling and analyzing/aligning steps disclosed by Chien (368) with the specific details of the imaging system comprising the image beam paths disclosed by Stowe (104) to yield a computer model and related analyzing/aligning steps of the claimed imaging system.  One of ordinary skill in the art would have been motivated to make this modification in order to design improved laser imaging systems (Stowe (104) Col. 1 - 2).

With regard to claim 23, Chien (368) teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the LIM comprises at least three (3) image beam paths, each image beam path associated with a projection optics system.

However Stowe (104) teaches: 
wherein the LIM comprises at least three (3) image beam paths, each image beam path associated with a projection optics system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image1.png
    350
    374
    media_image1.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line)”)
(Stowe (104) Col. 1 - 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (368) in view of Stowe (104), and further in view of Stowe et al. (US 2013/0050803) (henceforth “Stowe (803)”).  Chien (368), Stowe (104) and Stowe (803) are analogous art since they solve the same problem of simulating and adjusting optical elements of a laser image module, and since they are in the same field of laser printing design.

With regard to claim 13, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 11 , and further teaches: 
the 3 to 30 image beam path share optical components (Stowe (104) Col 8 the optical system could be completely separate or singular, where one of ordinary skill in the art could envisage a system having completely separate or singular portions “an anamorphic optical system 130 represented for the purposes of simplification in FIG. 1 by a single generalized anamorphic projection lens.  In practice anamorphic system 130 is typically composed of multiple separate cylindrical or acylindrical lenses, such as described below with reference to FIGS. 4(A), 4(B) and 15.”)

Chien (368) in view of Stowe (104) does not appear to explicitly disclose: separate beam paths that share the same exit window.

However Stowe (803) teaches: two different image beam path share the same lens prior to the imaging surface (Stowe (803) Figure 6A and Paragraph 66 lens 138F can be common to both scan line segments “Although single lenses 138F-1 And 138F-2 is indicated in the illustrated embodiment, two more separate lenses may be utilized to produce the desired image concentration of lens subsystems 137F-1/2”
    PNG
    media_image4.png
    366
    613
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the individual laser imaging system beam (Stowe (803) Paragraph 66 “Lens 138F must be high performance and have a high numerical aperture. Lenses 138F-1 and 138F-2 can be formed from as single lenses or can be two lenses positioned side by side. The two lens version will have to be positioned far enough from the image plane to avoid mechanical interference with the adjacent lens ( or lenses)”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dowski, JR. et al. (US 2005/0197809) teaches that a model of a desired design can be created and optimized using CODE V.
Bauman et al. (US 2019/0204593) teaches that CODE V provides a generic constraint knob to reduce sensitivity of a tolerance, but a user must figure out the weighting of the tolerance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129